UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6296


MICHAEL RICHARD D’ALESSANDRO,

                Plaintiff – Appellant,

          v.

MONTGOMERY COUNTY, MARYLAND; SUZYK MALAGARY; JOHN DOE, Case
Manager; GRANT CLARK, Property Manager,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00190-PJM)


Submitted:   May 20, 2010                     Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Richard D’Alessandro, Appellant        Pro Se.       Patricia
Lisehora Kane, COUNTY ATTORNEY’S OFFICE,       Rockville,   Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael     Richard    D’Alessandro         appeals   the    district

court’s   order   denying     relief   on   his   42    U.S.C.   § 1983      (2006)

complaint.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      D’Alessandro v. Montgomery County, No. 8:09-cv-

00190-PJM (D. Md. filed Jan. 20, 2009; entered Jan. 21, 2010).

We   dispense   with   oral    argument     because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2